Citation Nr: 1146709	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-32 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for a bilateral foot disability, to include pes planus.
 
2.  Entitlement to service connection for a sleep disorder, claimed as insomnia and obstructive sleep apnea.
 
3.  Entitlement to service connection for a bilateral shoulder disability.
 
4.  Entitlement to service connection for eczema of the face, neck, and groin, claimed as due to exposure to herbicides.
 
5.  Entitlement to service connection for headaches, to include secondary to posttraumatic stress disorder (PTSD).
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
ATTORNEY FOR THE BOARD
 
Elizabeth Jalley, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1966 to September 1968.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  Bilateral pes planus preexisted service, and the evidence of record preponderates against finding that it was aggravated by service.  
 
2.  A preponderance of the evidence is against finding the Veteran has a current bilateral foot disability that was caused or aggravated by his military service, and arthritis of the feet did not manifest to a compensable degree within one year of separation from active duty. 
 
3.  Insomnia has been attributed to the Veteran's service-connected PTSD, and the preponderance of the evidence is against finding that the appellant has sleep apnea that is due to service.  
 
4.  The preponderance of the evidence is against a finding that the Veteran has a bilateral shoulder disability that is due to service.
 
5.  Eczema is not a disease presumptively associated with herbicide exposure, and the preponderance of the evidence is against a finding that the Veteran has eczema that is due to service to include due to in-service herbicide exposure.
 
 
CONCLUSIONS OF LAW
 
1.  A bilateral foot disability, to include pes planus, was not caused or aggravated by service, nor may arthritis of the feet be presumed to have been incurred as a result of service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2011).
 
2.  A sleep disorder, to include insomnia and sleep apnea, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).
 
3.  A bilateral shoulder disability was not incurred in or aggravated during service and bilateral shoulder arthritis may not be presumed to have been incurred during active duty service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2011).
 
4.  Eczema was not incurred in or aggravated by service, nor is it presumed to have been incurred as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Veterans Claims Assistance Act of 2000 (VCAA) 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February and June 2007, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  These letters also informed the Veteran of how disability evaluations and effective dates are assigned.  The Veteran was afforded numerous opportunities to present evidence and testimony in support of his claims.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains the Veteran's service treatment records and available VA medical records.  VA received a negative reply to its request for records from January to December 1998, from the VA Medical Center in Fayetteville, North Carolina, and further efforts would be futile.  The Veteran was provided notice of this finding. 
 
The Secretary must provide a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran was provided VA examinations for his foot, shoulder, and skin disabilities in October 2007.  An examination is not required for the sleep disorder claim in the absence of competent medical or lay evidence of a distinct sleep disorder related to service.  
 
On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.
 
II.  Service Connection
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).
 
Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, arthritis will be service-connected if manifest to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
A.  Bilateral Foot Disability 
 
A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  The term 'noted' denotes only such conditions as are recorded in examination reports.  38 C.F.R. § 3.304(b)(1).
 
In the case at hand, the Veteran's July 1966 entrance examination report notes pes planus, asymptomatic, moderate.  Thus, the presumption of soundness does not apply to his feet.  
 
This claim must ultimately be denied due to a lack of any competent evidence that the Veteran's pre-existing pes planus was aggravated during service.  His service treatment records do not reflect that he ever complained of or sought treatment for his feet in service.  The October 2007 VA examination report found no foot disability, including pes planus.  The only current indication of pes planus appears in a May 2007 VA medical record which notes moderate pes planus.  There is, however, no indication that any current pes planus was aggravated by military service from approximately 40 years earlier.  
 
The Veteran contended in his January 2007 claim that he has been diagnosed with degenerative joint disease of both feet.  He has not, however, submitted medical evidence to corroborate this claim, and the October 2007 VA examination report found no arthritis.  Moreover, there is no competent evidence linking arthritis of the feet to the Veteran's service.  Therefore, entitlement to service connection for a bilateral foot disability, to include pes planus, must be denied.
 
Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).
 
B.  Sleep Disorder
 
The Veteran has also claimed entitlement to service connection for a sleep disorder, claimed as insomnia and sleep apnea.  
 
First, the Veteran's VA medical records describe his insomnia as a symptom of his service-connected PTSD rather than as a separate diagnosis.  His insomnia is thus contemplated in his 30 percent PTSD disability rating.  Because he has not been diagnosed with another sleep disorder that is manifested by insomnia, service connection for any such disability must be denied. 
 
There is no medical evidence of sleep apnea either during service or following the Veteran's separation from service.  The Veteran generally is not competent to provide a medical diagnosis or an opinion addressing the etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
 
Without competent evidence of current sleep apnea, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).

 C.  Bilateral Shoulder Disability
 
The Veteran claims entitlement to service connection for bilateral shoulder pain.  The October 2007 VA examiner found no shoulder pathology, and the record otherwise contains no competent medical evidence of a current shoulder disability.  
 
While the Veteran is competent to report bilateral shoulder pain, there is no competent evidence that he has a chronic shoulder disability let alone a shoulder disorder that is related to service.  Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Stated differently, a medical professional has examined the Veteran's shoulders and made a specific finding that his shoulders were normal.  The medical opinion outweighs the Veteran's complaints of pain.
 
Without competent evidence of a current bilateral shoulder disability, service connection cannot be granted.  Brammer; Rabideau. 

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).


D.  Eczema of the Face, Neck, and Groin
 
The Veteran asserts entitlement to service connection for eczema.  He has linked his eczema to his presumed exposure to Agent Orange in service.
 
Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Eczema is not, however, listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).
 
Turning to whether entitlement to service connection for eczema may be granted on a direct basis, service treatment records reflect that the Veteran had a rash in his groin area in October 1966 and had acne on his face in April 1968.  The service treatment records are negative for any complaints, findings or diagnoses pertaining to eczema.  The October 2007 VA skin diseases examination report notes that there was no active eczema on examination.  The examiner noted that a December 2006 medical record reported a "dry quarter sized patch" on the right ankle that appeared consistent with eczema, but no active pathology was noted on examination in October 2007.  The examiner further noted that no such skin disease was noted on the Veteran's right ankle in service.  The examiner opined that the in-service facial acne did not appear to be related to the Veteran's current eczema complaint.  
 
As a lay person, the Veteran is not competent to link any current eczema to his in-service herbicide exposure.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no competent medical evidence of record linking any current eczema to the Veteran's military service, to include his in-service herbicide exposure.
 
Accordingly, the preponderance of the competent evidence is against entitlement to service connection for eczema of the face, neck, and groin.  Given that the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable to this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
 
ORDER
 
Entitlement to service connection for a bilateral foot disability, to include pes planus, is denied.
 
Entitlement to service connection for a sleep disorder, claimed as insomnia and obstructive sleep apnea, is denied.
 
Entitlement to service connection for a bilateral shoulder disability is denied.
 
Entitlement to service connection for eczema of the face, neck, and groin, claimed as due to exposure to herbicides, is denied.
 
 
REMAND
 
The Veteran has also claimed entitlement to service connection for headaches.  An opinion has been obtained addressing the question of whether there is a direct link between any current headaches and the Veteran's military service. No opinion, however, has been obtained addressing whether there is a link between a current headache disorder and the Veteran's service-connected PTSD.  Given that a February 2007 VA medical record notes "Headaches are related to stress most likely PTSD," a remand for a formal examination is in order.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should contact the appellant and request that he identify any pertinent treatment records which have yet to be secured for inclusion in the claims file.  All attempts to secure records identified by the appellant must be properly documented.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA neuropsychiatric examination to determine the nature and etiology of any diagnosed headache disorder.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the physician.  The examining neuropsychiatrist must opine whether it is at least as likely as not that any headache disability is related to service, as well as whether the disorder is caused or aggravated by the Veteran's service-connected posttraumatic stress disorder.  The physician must provide a complete rationale for any opinion offered.  
 
If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of the current headache disability is unknowable.
 
3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 
 
4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 
 
5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issue.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


